CaSase 119 C40s5dAPADopemAnbabay Hint YRAAD Page 4 %40

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

COLLEEN M. OELANEN,

 

(List the full name(s) of the plaintiff(s)/petitioner(s).) 3 \ q CV) 40 B 5 (LAP y )

< inst-
agen NOTICE OF APPEAL

THDMAS FORTUNE EAN eV Xl,

 

(List the full name(s) of the defendant(s)/respondent(s).)

Notice is hereby given that the following parties: C VLLe Lb N\ M. / E L AK NE \

 

(list the names of all parties who are filing an appeal)

in the above-named case appeal to the United States Court of Appeals for the Second Circuit

from the DO judgment order enteredon: F@ \Y\QY Y 5, 2N 2

(date that judgment or order was entered on docket)

that: DEFEAGONE motion tr GSMS NE ChMp\ALAt was granted aS the court
‘actermined tat the Clalm was ot paost @ bleach Mf On oral agreemanrt

WICH COAG Mot he pci cormed within we year, AUVs was barred by the Statute.
wf Fauds.

(If the appeal is from an order, provide a brief description above of the decision in the order.)

Fe bruary 201202) tL 2-—q

Dated Signature"

Mare R. TAOMAPSON

Name (Last, First, Ml)

QS) Td ANC. 1 FL. Naw YOVe WY IDULZ

 

 

Address City State Zip Code
Li2-45 5- G00 MTom) putwerithanpsun con
Telephone Number E mail Address if available

 

“Each party filing the appeal must date and sign the Notice of Appeal and provide his or her mailing address and telephone
number, EXCEPT that a signer of a pro se notice of appeal may sign for his or her spouse and minor children if they are parties
to the case. Fed. R. App. P. 3(c)(2). Attach additional sheets of paper as necessary.

Rev. 12/23/13

 
